This cause is before the Court on motion of appellee for additional counsel fees for prefessional services rendered in this Court as authorized by Subsection (1) of Section 440.34
Fla. Stats. 1941. The record reflects that the sum of $300.00 was allowed for services rendered by counsel for the appellee before the Industrial Commission and the additional sum of $100.00 for services rendered on appeal to the Circuit Court of Hillsborough County, Florida.
The further sum of $150.00 is hereby allowed counsel for appellee and the sum is taxed as cost against the appellant as authorized by Subsection (1) of Section 440.34, supra.
It is so ordered.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur.